Circuit Court for Queen Anne’s County
Case No. 17-C-13-018637
Argued 3/8/16




                                        IN THE COURT OF APPEALS OF MARYLAND



                                                      No. 66


                                               September Term, 2015



                                            MICHAEL A. DINAPOLI, et al.


                                                        v.


                                         BOARD OF APPEALS OF QUEEN ANNE’S
                                                  COUNTY, et al.



                                             Barbera, C.J.
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Harrell, Glenn T., Jr.
                                                    (Retired, Specially
                                                         Assigned),
                                             Raker, Irma S.
                                                    (Retired, Specially
                                                           Assigned),

                                                               JJ.



                                                PER CURIAM ORDER


                                             Filed: March 9, 2016
MICHAEL A. DINAPOLI, et al.   *    IN THE

                              *    COURT OF APPEALS

          v.                  *    OF MARYLAND

                              *    No. 66

BOARD OF APPEALS OF QUEEN     *    September Term, 2015
ANNE’S COUNTY, et al.




                     PER CURIAM ORDER
          The petition for writ of certiorari in the above-

entitled case having been granted and argued, it is this 9th day

of March, 2016,


          ORDERED, by the Court of Appeals of Maryland, that the

writ of certiorari be, and it is hereby, dismissed with costs, the

petition having been improvidently granted.




                                        _/s/ Mary Ellen Barbera__
                                             Chief Judge